Citation Nr: 0622943	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for a psychiatric 
disorder, including an anxiety disorder and post-traumatic 
stress disorder (PTSD).  

4.	Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome, enterocolitis, 
diverticular disease, gastroesophageal reflux disease, and a 
hiatal hernia, with psychophysiological features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues relating to service connection for psychiatric and 
gastrointestinal disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A chronic bilateral hearing loss disability for VA 
purposes is not currently demonstrated.  

2.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.


CONCLUSIONS OF LAW

1.	A chronic bilateral hearing loss disability for VA 
purposes was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.385 (2005).

2.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letter dated in February 2002, May 2002, June 2004, 
and November 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran claims service connection for bilateral hearing 
loss that he believes is the result of exposure to acoustic 
trauma during service.  Review of the service medical records 
shows no complaint or manifestation of hearing loss.  On 
examination for separation from service hearing of whispered 
voice was 15/15, bilaterally.  

An examination was conducted by VA in December 2002.  At that 
time audiometric testing showed air conduction threshold 
levels to be as follows:  

Hertz
500
1000
2000
3000
4000
Right ear
15
15
5
15
10
Left ear
20
10
5
20
25

Speech recognition ability was 94 percent correct in the right 
ear and 98 percent correct in the left ear.  The examiner 
indicated that, after review of the claims file, and because 
the veteran's hearing was now within normal limits, it was not 
at least as likely as not that there is was any service 
related affect on his hearing.  An earlier private audiometric 
study revealed essentially similar findings.

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing loss shall not be 
considered a disability for VA purposes when the thresholds 
for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
hertz are all less than 40 decibels; thresholds for at least 
three of these frequencies are 25 decibels or less; and 
speech recognition scores used in the Maryland CNC tests are 
94 percent or better.  38 C.F.R. § 3.385. 

The current audiometric testing shows that the veteran's 
hearing is currently normal for VA purposes.  As hearing loss 
disability for VA purposes is not currently demonstrated, 
service connection must be denied.  

Regarding the veteran's claim for service connection for 
tinnitus, it is noted that service medical records show no 
complaint or manifestation of this disorder.  On examination 
by VA in December 2002, the veteran reported having a 
periodic high-pitched ringing that occurred two to three 
times per week in either ear and lasted up to 10 seconds.  
The examiner stated that, after review of the veteran's 
claims file, it was not at least as likely as not that there 
is any service-related effect that caused the veteran's 
tinnitus.  

The veteran had no complaints of tinnitus during service and 
there is no indication in the medical evidence of record 
subsequent to service that the veteran's tinnitus is related 
to his period of active duty.  Under these circumstances, 
service connection must be denied.  


ORDER

Service connection for bilateral hearing loss and for 
tinnitus is denied.  


REMAND

The veteran is seeking service connection for a psychiatric 
disorder, claimed as anxiety or PTSD, and a gastrointestinal 
disorder, variously diagnosed.  Review of the record shows 
that, in June 2006, after certification and transfer of the 
case to the Board, the veteran submitted statements relating 
to his psychiatric and gastrointestinal disorders, without 
waiver of consideration by the RO.  As such, and as 
development is otherwise indicated, this evidence must be 
reviewed by the agency of original jurisdiction.  In 
addition, it is noted that the veteran had complaints of a 
gastrointestinal disorder during service and has had several 
diagnoses of a psychiatric abnormality that include PTSD or 
the need to rule this disorder out.  Regarding this latter 
disorder, it is noted that he has submitted statements 
regarding his claimed stressors that have not been deemed 
verifiable.  The Board believes that, as the matter must be 
returned to the RO, the veteran should have another 
opportunity to list the stressors that he believes caused his 
PTSD.  

Further, appropriate notice pursuant to Dingess can be 
undertaken while the matter is undergoing Remand development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake appropriate 
notice pursuant to Dingess, supra, or 
other legal precedent.  

2.	The veteran should be scheduled for a 
gastrointestinal examination.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not that any gastrointestinal 
disorder now diagnosed is related to the 
veteran's complaints in service.  The 
claims folder should be made available for 
review in connection with this 
examination.  All indicated tests should 
be accomplished and all findings should be 
reported in detail.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to which he 
was exposed during service.  The veteran 
should be asked to provide specific details 
of the claimed stressful events during 
service, such as dates, places, detailed 
descriptions of the events, his service units 
in Vietnam, duty assignments and the names 
and other identifying information concerning 
any individuals involved in the events.  The 
veteran should be told that the information 
is necessary to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.  Any 
dates provided should be within a two month 
window so that a productive search of 
stressors might be undertaken.

4.	If sufficient information is provided, the 
RO should forward the veteran's statement and 
prior statements of alleged service stressors 
(along with copies of his service personnel 
records and any other relevant evidence) to 
U.S. Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  22315-
3802.  The JSRRC should be requested to 
provide any information available which might 
corroborate the veteran's alleged stressors 
and any other sources that may have pertinent 
information.  If sufficient information is 
not provided to make a productive search, the 
veteran should be provided notice of the 
information needed, and the reason that a 
search was not conducted.

5.	A VA psychiatric examination should be 
scheduled to ascertain whether an acquired 
psychiatric disorder is present, and if so 
whether it is related to service.  If the RO 
verifies the presence of an in-service 
stressor, the VA examiner should be performed 
by a psychiatrist in order to determine 
whether a diagnosis of PTSD can be supported.  
The claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.  The RO is to inform the examiner 
that only a stressor(s) which has been 
verified by the RO or the Board may be used 
as a basis for a diagnosis of PTSD.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether 
each stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.  If other 
psychiatric pathology is identified, it 
should be indicated whether the 
pathology can be related to in-service 
occurrence or event.  Medical bases for 
any conclusion reached should be set 
out in detail.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


